Exhibit 10.3

 

MSC.SOFTWARE CORPORATION

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

THIS RESTRICTED STOCK UNIT AWARD AGREEMENT (this “Award Agreement”) by and
between MSC.SOFTWARE CORPORATION, a Delaware corporation (the “Corporation”),
and William J. Weyand (the “Grantee”) evidences the restricted stock unit award
(the “Award”) granted by the Corporation to the Grantee as to the number of
stock units first set forth below.

 

 

Number of Stock Units:(1)                                         

Effective Date:                                      

 

 

Vesting(1),(2) The Award shall become vested as to 50% of the total number of
stock units subject to the Award on each of the first and second anniversaries
of the Effective Date.

 

The Award is subject to the Terms and Conditions of Restricted Stock Unit Award
(the “Terms”) attached to this Award Agreement (incorporated herein by this
reference) and to that certain Employment Agreement between the Corporation and
the Grantee of even date herewith (the “Employment Agreement”).  The Award has
been granted to the Grantee in addition to, and not in lieu of, any other form
of compensation otherwise payable or to be paid to the Grantee.  The parties
agree to the terms of the Award set forth herein.  The Grantee acknowledges
receipt of a copy of the Terms.

 

“GRANTEE”

MSC.SOFTWARE CORPORATION,

 

a Delaware corporation

 

 

 

 

 

William J. Weyand

By:

 

 

 

Name:

John Laskey

 

Title:

Senior Vice President,

 

 

Chief Financial Officer

 

 

--------------------------------------------------------------------------------

(1)          Subject to adjustment under Section 8 of the Terms.

(2)          Subject to early termination under Section 7 of the Terms.

 

--------------------------------------------------------------------------------


 

TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARD

 

1.                                      Restricted Stock Units.  As used herein,
a “Restricted Stock Unit” is a non-voting unit of measurement which is deemed
for bookkeeping purposes to be equivalent in value to one outstanding share of
common stock of the Corporation (the “Common Stock”).  The Restricted Stock
Units shall be used solely as a device for the determination of any payment to
eventually be made to the Grantee if and when such Restricted Stock Units vest
pursuant to Section 2.

 

The Restricted Stock Units create no fiduciary duty to the Grantee and shall
create only a contractual obligation on the part of the Corporation to make
payments, subject to vesting and the other terms and conditions hereof, as
provided in Section 6 below.  The Restricted Stock Units shall not be treated as
property or as a trust fund of any kind.  No assets have been secured or set
aside by the Corporation with respect to the Award and, if amounts become
payable to the Grantee pursuant to this Award Agreement, the Grantee’s rights
with respect to such amounts shall be no greater than the rights of any general
unsecured creditor of the Corporation.

 

2.                                      Vesting.  As set forth on the cover page
of this Award Agreement, the Award shall vest in percentage installments,
subject to earlier termination or acceleration and subject to adjustment as
provided herein.

 

3.                                      Continuance of Employment.  The vesting
schedule requires continued employment through each applicable vesting date as a
condition to the vesting of the applicable installment of the Award and the
rights and benefits under this Award Agreement.  Employment for only a portion
of the vesting period, even if a substantial portion, will not entitle the
Grantee to any proportionate vesting or avoid or mitigate a termination of
rights and benefits upon or following a termination of employment as provided in
Section 7 below.

 

Nothing contained in this Award Agreement constitutes an employment commitment
by the Corporation or any Subsidiary (as defined below), confers upon the
Grantee any right to remain employed by the Corporation or any Subsidiary, or
interferes in any way with the right of the Corporation or any Subsidiary at any
time to terminate such employment.  Nothing in this paragraph, however, is
intended to adversely affect any independent contractual right of the Grantee
under any written employment agreement with the Corporation.

 

For purposes of this Award Agreement, “Subsidiary” means any corporation or
other entity a majority of whose outstanding voting stock or voting power is
beneficially owned, directly or indirectly, by the Corporation.

 

4.                                      No Stockholder Rights.  The Grantee
shall have no rights as a stockholder of the Corporation, no dividend rights and
no voting rights with respect to the Restricted Stock Units or any shares of
Common Stock issuable in respect of such Restricted Stock Units, until shares of
Common Stock are actually issued to and held of record by the Grantee.  No
adjustments will be made for dividends or other rights of a holder for which the
record date is prior to the date of issuance of the stock certificate evidencing
the shares.

 

5.                                      Restrictions on Transfer.  Prior to the
time (if any) the Restricted Stock Units are vested and paid, neither the
Restricted Stock Units comprising the Award nor any interest therein or amount
payable in respect thereof may be sold, assigned, transferred, pledged or
otherwise

 

--------------------------------------------------------------------------------


 

disposed of, alienated or encumbered, either voluntarily or involuntarily, other
than by will or the laws of descent and distribution.

 

Following any payment of Restricted Stock Units in shares of Common Stock
pursuant to Section 6, neither any such shares, nor any interest therein or
amount payable in respect thereof, may be sold, assigned, transferred, pledged
or otherwise disposed of, alienated or encumbered, either voluntarily or
involuntarily (other than by will or the laws of descent and distribution) until
the earliest of (i) the second anniversary of the Effective Date, (ii) the day
upon which the Grantee’s employment with the Corporation terminates under any of
the circumstances described in Section 5.3(b) or 5.3(c) of the Employment
Agreement and the Grantee is entitled to the severance benefits provided
thereunder (after having met the requirements thereunder, including, without
limitation, having provided the required release as contemplated by the
Employment Agreement), or (iii) immediately preceding a Change in Control Event
(as such term is defined in the Corporation’s 2001 Stock Option Plan) (the “2001
Plan”), or (iii) a Going Private Transaction (as defined below).

 

The transfer restrictions of this Section 5 shall not apply to transfers to the
Corporation.

 

6.                                      Timing and Manner of Payment of
Restricted Stock Units.  Restricted Stock Units subject to this Award Agreement
that vest in accordance with Section 2 shall be paid in an equivalent number of
shares of Common Stock, which shall be fully paid and non-assessable, promptly
on or as soon as practicable after the earliest to occur of (i) the second
anniversary of the Effective Date, (ii) the date that is six months after the
termination of the Grantee’s employment, (iii) a Change in Control Event, or
(iv) a Going Private Transaction (the “Payment Date”); provided, however, that
in no event shall payment of any Restricted Stock Unit be made prior to the date
such unit vests or, if later, the earliest date on which such payment may be
received under Section 409A (as defined herein).  Such payment shall be subject
to the tax withholding provisions of Section 9 and subject to adjustment as
provided in Section 8, and shall be in complete satisfaction of such vested
Restricted Stock Units.  The Grantee shall deliver to the Corporation any
representations or other documents or assurances required pursuant to Section 10
and Section 11.

 

7.                                      Effect of Termination of Employment. 
The Award and any Restricted Stock Units subject to the Award, to the extent not
vested as of the first date the Grantee is no longer employed by the Corporation
or one of its Subsidiaries, shall terminate as of such date, and the Grantee
shall have no further rights with respect to the Award or such Restricted Stock
Units; provided, however, that any such Restricted Stock Units shall become
fully vested on the earlier of (i) the day upon which the Grantee ceases to be
employed by the Corporation in any of the circumstances described in
Section 5.3(b) or 5.3(c) of the Employment Agreement and the Grantee is entitled
to severance benefits provided thereunder (after having met the requirements
thereunder, including, without limitation, having provided the required release
as contemplated by the Employment Agreement), or (ii) a Change in Control Event
or a Going Private Transaction.  The Payment Date for any Restricted Stock Units
that vest in accordance with the foregoing proviso shall be the date on which
the Grantee’s employment terminates or such Change in Control Event or the Going
Private Transaction.

 

2

--------------------------------------------------------------------------------


 

8.                                      Adjustments Upon Specified Events.

 

Upon or in contemplation of any reclassification, recapitalization, stock split
(including a stock split in the form of a stock dividend) or reverse stock
split; any merger, combination, consolidation or other reorganization; any
split-up; spin-off, or similar extraordinary dividend distribution in respect of
the Common Stock (whether in the form of securities or property); any exchange
of Common Stock or other securities of the Corporation, or any similar, unusual
or extraordinary corporate transaction in respect of the Common Stock; or a sale
of substantially all the assets of the Corporation as an entirety; then the
Corporation shall, in such manner, to such extent (if any) and at such time as
it deems appropriate and equitable in the circumstances make adjustments if
appropriate in the number of Restricted Stock Units contemplated hereby and the
number and kind of securities that may be issued in respect of the Award.

 

9.                                      Tax Withholding.  The Corporation shall
reasonably determine the amount of any federal, state, local or other income,
employment, or other taxes which the Corporation or any of its affiliates may
reasonably be obligated to withhold with respect to the grant, vesting, or other
event with respect to the Restricted Stock Units.  The Corporation may, in its
sole discretion, withhold a sufficient number of shares of Common Stock in
connection with the vesting of the Restricted Stock Units at the then Fair
Market Value (as defined below) of the Common Stock (determined either as of the
date of such withholding or as of the immediately preceding trading day, as
determined by the Corporation in its discretion) to satisfy the amount of any
such withholding obligations that arise with respect to the vesting of such
Restricted Stock Units.  The Corporation may take such action(s) without notice
to the Grantee and shall remit to the Grantee the balance of any proceeds from
withholding such shares in excess of the amount reasonably determined to be
necessary to satisfy such withholding obligations.  The Grantee shall have no
discretion as to the satisfaction of tax withholding obligations in such
manner.  If, however, any withholding event occurs with respect to the
Restricted Stock Units other than the vesting of such units, or if the
Corporation for any reason does not satisfy the withholding obligations with
respect to the vesting of the Restricted Stock Units as provided above in this
Section 9 the Corporation shall be entitled to require a cash payment by or on
behalf of the Grantee and/or to deduct from other compensation payable to the
Grantee the amount of any such withholding obligations.

 

For purposes of this Award Agreement (except as provided in Section 15), “Fair
Market Value” on any date means (i) if the stock is listed or admitted to trade
on a national securities exchange, the closing price of the stock on the
Composite Tape, as published in the Western Edition of the Wall Street Journal,
of the principal national securities exchange on which the stock is so listed or
admitted to trade, on such date, or, if there is no trading of the stock on such
date, then the closing price of the stock as quoted on such Composite Tape on
the next preceding date on which there was trading in such shares; (ii) if the
stock is not listed or admitted to trade on a national securities exchange, the
last/closing price for the stock on such date, as furnished by the National
Association of Securities Dealers, Inc. (“NASD”) through the NASDAQ National
Market Reporting System or a similar organization if the NASD is no longer
reporting such information; (c) if the stock is not listed or admitted to trade
on a national securities exchange and is not reported on the National Market
Reporting System, the mean between the bid and asked price for the stock on such
date, as furnished by the NASD or a similar organization; or (d) if the stock is
not listed or admitted to trade on a national securities

 

3

--------------------------------------------------------------------------------


 

exchange, is not reported on the National Market Reporting System and if bid and
asked prices for the stock are not furnished by the NASD or a similar
organization, the value as established by the Corporation’s Board of Directors
at such time for purposes of this Award Agreement.  Any determination as to fair
market value made pursuant to this Award Agreement shall be determined without
regard to any restriction other than a restriction which, by its terms, will
never lapse, and shall be conclusive and binding on all persons.

 

10.                               Compliance with Laws.  The Award and the
offer, issuance and delivery of securities and/or payment of money under this
Award Agreement are subject to compliance with all applicable federal and state
laws, rules and regulations (including but not limited to state and federal
securities law and federal margin requirements) and to such approvals by any
listing, regulatory or governmental authority as may, in the opinion of counsel
for the Corporation, be necessary or advisable in connection therewith.  Any
securities delivered under this Award Agreement will be subject to such
restrictions and to any restrictions the Corporation may require to preserve a
pooling of interests under generally accepted accounting principles, and the
Grantee will, if requested by the Corporation, provide such assurances and
representations to the Corporation as the Corporation may deem necessary or
desirable to assure compliance with all applicable legal requirements.  The
Corporation will cause such action to be taken, and such filings to be made, so
that the grant hereunder shall comply with the rules of the New York Stock
Exchange.

 

11.                               Representations and Warranties.  In the event,
and only in the event, that any Restricted Stock Units are to be paid in shares
of Common Stock pursuant to this Award Agreement at a time when the Corporation
does not have an effective Form S-8 Registration Statement (including a reoffer
prospectus prepared in accordance with the SEC’s General Instructions to Form
S-8) on file with the Securities and Exchange Commission with respect to the
offer and sale of the shares of Common Stock covered by this Award Agreement,
the Grantee, at the time he acquires such shares, shall represent and warrant to
the Corporation that:

 

(a)                                  the shares of Common Stock that may be
acquired by the Grantee pursuant to this Award Agreement will be acquired for
the Grantee’s own account and not with a view to, or in connection with, a
distribution thereof in violation of the Securities Act of 1933, as amended (the
“Securities Act”), or any applicable state securities laws, and the shares of
Common Stock will not be disposed of in contravention of the Securities Act or
any applicable state securities laws;

 


(B)                                 THE GRANTEE IS AN “ACCREDITED INVESTOR” AS
SUCH TERM IS DEFINED IN RULE 501 PROMULGATED UNDER THE SECURITIES ACT AND IS
SOPHISTICATED IN FINANCIAL MATTERS;


 


(C)                                  THE GRANTEE IS ABLE TO BEAR THE ECONOMIC
RISK OF HIS INVESTMENT IN THE SHARES FOR AN INDEFINITE PERIOD OF TIME BECAUSE
THE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT AND, THEREFORE,
CANNOT BE SOLD UNLESS SUBSEQUENTLY REGISTERED UNDER THE SECURITIES ACT OR AN
EXEMPTION FROM SUCH REGISTRATION IS AVAILABLE;


 


(D)                                 THE GRANTEE HAS HAD THE OPPORTUNITY TO ASK
QUESTIONS OF, AND RECEIVE ANSWERS FROM, THE CORPORATION AND ITS MANAGEMENT
CONCERNING THE TERMS AND CONDITIONS OF

 

4

--------------------------------------------------------------------------------


 


THE OFFERING OF THE COMMON STOCK AND TO OBTAIN INFORMATION REGARDING THE
CORPORATION’S CONDITION (FINANCIAL AND OTHERWISE) AND OPERATIONS; AND


 


(E)                                  THIS AWARD AGREEMENT AND EACH OF THE OTHER
AGREEMENTS CONTEMPLATED HEREBY TO WHICH SUCH GRANTEE IS A PARTY CONSTITUTE
LEGAL, VALID AND BINDING OBLIGATIONS OF THE GRANTEE, ENFORCEABLE IN ACCORDANCE
WITH THEIR TERMS, EXCEPT AS ENFORCEABILITY MAY BE LIMITED BY BANKRUPTCY,
INSOLVENCY, REORGANIZATION, MORATORIUM OR OTHER LAWS AFFECTING CREDITORS’ RIGHTS
GENERALLY AND LIMITATIONS ON THE AVAILABILITY OF EQUITABLE REMEDIES, AND THE
EXECUTION, DELIVERY AND PERFORMANCE OF THIS AWARD AGREEMENT AND SUCH OTHER
AGREEMENTS BY SUCH GRANTEE DOES NOT AND WILL NOT CONFLICT WITH, VIOLATE OR CAUSE
A BREACH OF ANY AGREEMENT, CONTRACT OR INSTRUMENT TO WHICH THE GRANTEE IS A
PARTY OR ANY JUDGMENT OR DECREE TO WHICH THE GRANTEE IS SUBJECT.


 

12.                               Legends.

 

(a)                                  In the event, and only in the event, that,
at the time any Restricted Stock Units are to be paid in shares of Common Stock
pursuant to this Award Agreement, the Corporation does not have an effective
Form S-8 Registration Statement (including a reoffer prospectus prepared in
accordance with the SEC’s General Instructions to Form S-8) on file with the
Securities and Exchange Commission with respect to the offer and sale of shares
of Common Stock covered by this Award Agreement, the certificates, if any,
representing the shares of Common Stock so paid will bear a legend in
substantially the following form:

 

“THESE SHARES HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933 OR UNDER
ANY APPLICABLE STATE LAW. THEY MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR
PLEDGED WITHOUT (1) REGISTRATION UNDER THE SECURITIES ACT OF 1933 AND ANY
APPLICABLE STATE LAW, OR (2) AT HOLDER’S EXPENSE, AN OPINION (SATISFACTORY TO
THE CORPORATION) OF COUNSEL (SATISFACTORY TO THE CORPORATION) THAT REGISTRATION
IS NOT REQUIRED.”

 

(b)                                 In addition, the certificates, if any,
representing any shares of Common Stock paid pursuant to this Award Agreement
will bear a legend in substantially the following form:

 

“THE OWNERSHIP OF THIS CERTIFICATE AND THE SHARES OF STOCK EVIDENCED HEREBY AND
ANY INTEREST THEREIN ARE SUBJECT TO SUBSTANTIAL RESTRICTIONS ON TRANSFER UNDER
AN AGREEMENT ENTERED INTO BETWEEN THE REGISTERED OWNER AND MSC.SOFTWARE
CORPORATION.  A COPY OF SUCH AGREEMENT IS ON FILE IN THE OFFICE OF THE SECRETARY
OF MSC.SOFTWARE.”

 

The legend set forth in this Section 12(b) will be removed from the certificates
evidencing such shares upon the occurrence of one of the events set forth in
Section 5.

 

5

--------------------------------------------------------------------------------


 

13.                               Registration Rights.  The Corporation agrees
that, at its own expense, it will use reasonable efforts to register all shares
of Common Stock covered by this Award Agreement on a Form S-8 Registration
Statement (including a reoffer prospectus prepared in accordance with the SEC’s
General Instructions to Form S-8) under the Securities Act promptly after the
Corporation is first able to file and have declared effective such a
Registration Statement.  The Corporation shall promptly remove the legend
described in Section 12(a) from the certificates when the shares have been
registered and the Registration Statement is effective.  The Grantee agrees
that, in connection with any resale of such shares, the Grantee will sell such
shares pursuant to such reoffer prospectus, will deliver such reoffer prospectus
in accordance with applicable securities laws, and will otherwise comply with
applicable laws as to such sale.

 

14.                               Corporation’s Obligation to Repurchase Upon a
Change in Control Event or Going Private Transaction.  If, as a result of a
Change in Control Event (within the meaning of clause (b) of the definition of
such term in the 2001 Plan) or a Going Private Transaction, the Common Stock of
the Corporation is no longer readily tradable on an established securities
market, the Grantee shall have the right to require the Corporation, immediately
before such Change in Control Event or Going Private Transaction, to purchase
any or all of the shares of Common Stock acquired by, or issued to, the Grantee
under this Agreement and then held by him (to the extent the Grantee is not
permitted or required to sell such shares in the transaction giving rise to the
Change in Control Event or Going Private Transaction, as the case may be) on
substantially the same per-share terms as the Corporation’s stockholders selling
Common Stock in such transaction generally for an amount not less than the price
paid (on a per share basis) to the other holders of the Common Stock whose stock
was acquired in connection with the Change in Control Event or the Going Private
Transaction, as the case may be) multiplied by the number of shares sold by the
Grantee to the Corporation.  The Grantee’s right under this Section 14 is
subject to the Corporation’s ability to effect such a repurchase of shares in
compliance with all applicable laws, rules and regulations.  For purposes of
this Agreement, a “Going Private Transaction” shall mean a transaction which
does not constitute a Change of Control Event, but in which all or substantially
all of the shares of Common Stock of the Corporation are purchased or otherwise
acquired, including a redemption by the Corporation, and in connection with such
transaction, or series of transactions, the Common Stock ceases to be traded on
an established securities exchange.

 

15.                               Corporation’s Obligation to Repurchase Upon
Termination of Employment.  If the Grantee’s employment with the Corporation
terminates for any reason at a time when there is no public trading of the
Corporation’s Common Stock, the Grantee shall have the right to require the
Corporation to purchase any or all of the shares of Common Stock acquired by the
Grantee under this Award Agreement within sixty (60) days of such termination
or, if later, within sixty (60) days after the Corporation is able to repurchase
such shares in compliance with all applicable laws, rules and regulations.  The
Grantee and the Corporation shall mutually agree on the fair market value for
such shares, and in the event that no mutual agreement can be reached, the
determination of the fair market value for such shares shall be as determined in
accordance with an appraisal procedure set out in a letter agreement of even
date herewith.  The Grantee’s right under this Section 15 is subject to the
Corporation’s ability to effect such a repurchase of shares in compliance with
all applicable laws, rules and regulations.

 

6

--------------------------------------------------------------------------------


 

16.                               Number and Gender.  Where the context
requires, the singular shall include the plural, the plural shall include the
singular, and any gender shall include all other genders.

 

17.                               Section Headings.  The section headings of,
and titles of paragraphs and subparagraphs contained in, this Award Agreement
are for the purpose of convenience only, and they neither form a part of this
Award Agreement nor are they to be used in the construction or interpretation
thereof.

 

18.                               Governing Law.  This Award Agreement, and all
questions relating to its validity, interpretation, performance and enforcement,
as well as the legal relations hereby created between the parties hereto, shall
be governed by and construed under, and interpreted and enforced in accordance
with, the laws of the State of California, notwithstanding any California or
other conflict of law provision to the contrary.

 

19.                               Construction.  This Award Agreement shall be
construed and interpreted to comply with Section 409A of the Internal Revenue
Code (“Section 409A”).  The Corporation reserves the right to amend this Award
Agreement to the extent it reasonably determines is necessary in order to
preserve the intended tax consequences of the Restricted Stock Units in light of
Section 409A and any regulations or other guidance promulgated thereunder.

 

20.                               Severability.  If any provision of this Award
Agreement or the application thereof is held invalid, the invalidity shall not
affect other provisions or applications of this Award Agreement which can be
given effect without the invalid provisions or applications and to this end the
provisions of this Award Agreement are declared to be severable.

 

21.                               Entire Agreement.  This Award Agreement,
together with the Employment Agreement, embodies the entire agreement of the
parties hereto respecting the matters within the scope of this Award Agreement
and supersedes all prior and contemporaneous agreements of the parties hereto
that directly or indirectly bears upon the subject matter hereof.  Any prior
negotiations, correspondence, agreements, proposals or understandings relating
to the subject matter hereof shall be deemed to have been merged into this Award
Agreement, and to the extent inconsistent herewith, such negotiations,
correspondence, agreements, proposals, or understandings shall be deemed to be
of no force or effect.  There are no representations, warranties, or agreements,
whether express or implied, or oral or written, with respect to the subject
matter hereof, except as expressly set forth herein.  This Award Agreement,
together with the Employment Agreement, is an integrated Agreement as to the
subject matter hereof.

 

22.                               Modifications.  This Award Agreement may not
be amended, modified or changed (in whole or in part), except by a formal,
definitive written agreement expressly referring to this Award Agreement, which
agreement is executed by both of the parties hereto.

 

23.                               Waiver.  Neither the failure nor any delay on
the part of a party to exercise any right, remedy, power or privilege under this
Award Agreement shall operate as a waiver thereof, nor shall any single or
partial exercise of any right, remedy, power or privilege preclude any other or
further exercise of the same or of any right, remedy, power or privilege, nor
shall any waiver of any right, remedy, power or privilege with respect to any
occurrence be construed as a waiver of

 

7

--------------------------------------------------------------------------------


 

such right, remedy, power or privilege with respect to any other occurrence.  No
waiver shall be effective unless it is in writing and is signed by the party
asserted to have granted such waiver.

 

24.                               Resolution of Disputes.  Except as set forth
in Section 15, any dispute, claim or controversy arising out of or relating to
this Award Agreement, including the enforcement or interpretation of any
provision of this Award Agreement, shall be submitted to arbitration in
accordance with the provisions set forth in Section 22 of the Employment
Agreement.

 

25.                               Notices.

 

(a)                                  All notices, requests, demands and other
communications required or permitted under this Award Agreement shall be in
writing and shall be deemed to have been duly given and made if (i) delivered by
hand, (ii) otherwise delivered against receipt therefor, or (iii) sent by
registered or certified mail, postage prepaid, return receipt requested.  Any
notice shall be duly addressed to the parties as follows:

 

(i)   if to the Corporation:

 

MSC.Software Corporation

2 MacArthur Place

Santa Ana,  California 92707

Attn: Board of Directors

 

with a copy to:

 

Jeffrey W. Walbridge, Esq.

O’Melveny & Myers LLP

610 Newport Center Drive, Suite 1700

Newport Beach, California 92660

 

(ii)  if to the Grantee:

 

William J. Weyand

6805 Alberly Lane

Cincinnati, Ohio 45243

 

(b)                                 Any party may alter the address to which
communications or copies are to be sent by giving notice of such change of
address in conformity with the provisions of this Section 25 for the giving of
notice.  Any communication shall be effective when delivered by hand, when
otherwise delivered against receipt therefor, or five (5) business days after
being mailed in accordance with the foregoing.

 

26.                               Legal Counsel; Mutual Drafting.  Each party
recognizes that this is a legally binding contract and acknowledges and agrees
that they have had the opportunity to consult with legal counsel of their
choice.  Each party has cooperated in the drafting, negotiation and preparation
of this Award Agreement.  Hence, in any construction to be made of this Award
Agreement, the same shall not be construed against either party on the basis of
that party being

 

8

--------------------------------------------------------------------------------


 

the drafter of such language.  Grantee agrees and acknowledges that he has read
and understands this Award Agreement completes, is entering into it freely and
voluntarily, and has been advised to seek counsel prior to entering into this
Award Agreement and has had ample opportunity to do so.

 

27.                               Counterparts.  This Award Agreement may be
executed in any number of counterparts, each of which shall be deemed an
original as against any party whose signature appears thereon, and all of which
together shall constitute one and the same instrument.  This Award Agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  Photographic copies of such signed counterparts may be used in
lieu of the originals for any purpose.

 

9

--------------------------------------------------------------------------------